Citation Nr: 0518542	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  99-10 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel






INTRODUCTION

Appellant had active military service from February 1980 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied service connection for 
a psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and schizophrenia.

The claim was previously remanded for further development in 
September 2002 and November 2003.  The directed development 
was accomplished, and the file was returned to the Board for 
appellate review.  However, the Board finds on review of the 
file that further development is required before appellate 
review can occur.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.15 9 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The claim was filed before enactment of the VCAA, and first 
adjudicated after enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2004). 

Appellant has asserted, as a PTSD in-service stressor, that a 
fellow service member assaulted him in January 1981.  When a 
claim for PTSD is based upon personal assault, there are a 
number of types of evidence that may be considered in support 
of the claimed stressor incident even though the incident is 
not mentioned in the service personnel or medical records.  
See M21-1, Part III, par. 5.14d; see also Cohen v. Brown, 10 
Vet. App. 128 (1997) and YR v. West, 11 Vet. App. 393, 399 
(1998).   VA cannot deny a claim for PTSD that is based on an 
alleged in-service personal assault without first advising 
the claimant of these alternative sources of evidence and 
giving the claimant an opportunity to provide such evidence 
or to advise VA where such evidence can be procured.  38 
C.F.R. § 3.304(f)(3) (2004).  A sample letter is provided in 
M21-1, Part III, par. 5.14d(5), Exhibits B-10 and B-11.  It 
does not appear that appellant has been provided such notice.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.	RO must review the claims folder and 
ensure that all VCAA notice 
obligations in regard to appellant's 
claim for service connection for have 
been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 
(2003), and any other legal 
precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Appellant should be advised to "give 
us all you've got" in support of his 
claim.  If it is indicated that there 
is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.  To the extent that his 
assistance is needed in obtaining or 
identifying pertinent records, that 
assistance should be requested.

2.	RO must also provide appellant with 
notice of the PTSD stressor evidence 
appropriate to cases in which the 
alleged stressor relates to an in-
service physical assault, in 
accordance with 38 C.F.R. 
§ 3.305(f)(3) (2004) and M21-1, Part 
III, par. 5.14d, Exhibits B-10 and B-
11.  The letters to appellant, and 
any response, should be incorporated 
into the claims file.

3.	All up-to-date VA and private records 
for treatment of psychiatric 
disability should be obtained and 
incorporated into the record.  

4.	After completing any necessary 
development in addition to that 
listed above, RO should re-adjudicate 
appellant's claim for service 
connection for psychiatric 
disability, including PTSD.  This 
review should include all evidence 
added to the record to the file since 
the Statement of the Case (SOC) was 
issued.  

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




